03/19/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: AF 06-0090


                                        AF 06-0090
                                                                                  FILED
                                                                                 MAR 1 9 2021
IN THE MA 11hR OF THE APPOINTMENT OF A                                        Bowen Greenwood
                                                                            Clerk of Supreme Court
MEMBER TO THE COMMISSION ON PRACTICE                                ORDER
                                                                               Staff. nf Montana

OF THE SUPREME COURT OF THE STATE OF
MONTANA




      Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
appointments to the Commission on Practice shall be made by the Supreme Court from a
list ofthree licensed and practicing attorneys submitted to the Court who have received the
highest number of votes in an election by the Area resident members of the State Bar of
Montana. Rule 2 further provides that this Court shall, by order, designate the time, place,
and method for the election of members for appointment to the Commission on Practice.
      The term ofthe current attorney member for Area E expires April 1, 2021. Area E
is now comprised of the Seventh, Tenth, Twelfth, Fourteenth, Fifteenth, Sixteenth, and
Seventeenth Judicial Districts.
      THEREFORE,
      IT IS NOW ORDERED:
       1. An election shall be had in Area E for nomination of three resident bar members
whose names shall be submitted to this Court, and this Court shall then appoint one ofthe
three to membership on the Commission on Practice.
       2. The election in Area E shall be the responsibility of District Judge Jon A.
Oldenburg.
       3. The election shall be conducted in the following manner:
      (a) At the discretion of Judge Oldenburg, the election may be conducted either by
e-mail or regular mail. Whether by e-mail or regular mail, the ballots shall be in the
following form:
                                          AREA E

                      Seventh, Tenth, Twelfth, Fourteenth, Fifteenth,
                       Sixteenth, and Seventeenth Judicial Districts

             BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                             (Vote for Three)


        1.

        2.

        3.

        The election will close April 9, 2021. Your ballot must be returned so as to
        reach its destination on or before that date. The names of the three attorneys
        receiving the highest number of votes will be sent to the Montana Supreme
        Court, which then will appoint one ofthem to the Commission.

                                  ********************



        (b)Judge Oldenburg shall prepare and distribute the ballots on or before March 26,
2021.
        (c) Voted ballots must be returned to Judge Oldenburg on or before April 9, 2021.
        (d)The ballots are to be opened and counted by Judge Oldenburg. Judge Oldenburg
shall then certify to this Court the names of the three attorneys in Area E receiving the
highest number of votes on or before April 12, 2021.
        The Clerk is directed to mail a copy of this Order to the Honorable Jon A.
Oldenburg, to each rnember of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Commission on Practice.
        DATED this )1 --day of March, 2021.

                                                  For the Court,



                                                                   Chief Justice

                                              2